DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of currently pending Application No. 17/168,414 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,916,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/168,414 are broader and obvious variants of the claims of U.S. Patent No. 10,916,131.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Claim 10 recites “the driver the driver” in line 1.  It is presumed to recite “the driver
Claim 11 recites “the traffic light” in line 2.  It is presumed to recite “the traffic control” (see claim 1, line 8).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the second vehicle” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “a second vehicle”.  Clarification is requested.
Claim 13 recites “the plurality of vehicles” in line 3. There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “a plurality of vehicles”.  Clarification is requested.
Claim 14 is also rejected by virtue of its dependency.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-10, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (U.S. Pub 2018/014436).
Regarding claim 1, Becker discloses a method for detecting a delayed vehicle being driven by a distracted driver, at an intersection, the method comprising operations performed using an electronic processor (see at least Figures 1-3, items 310 and 314 & [0014] note detection of a delayed vehicle at a green light & [0022] note the on-board computer (310) includes a processor (314)), the operations comprising: 
capturing, using a first camera, video frames of the intersection over a period of time (see at least Figures 1-3, items 104 and 306 & [0014] note analyzing image or video data of an intersection);
determining, for a vehicle, a plurality of positions for the vehicle from the video frames (see at least Figure 1, item 104 & [0013] note determining the positions of other vehicles (104) over time using any other sensor);
determining a traffic control status of a traffic control at the intersection related to a direction of travel of the vehicle, wherein the traffic control status directs a driver of the vehicle to proceed through the intersection (see at least [0014] note determination of a traffic light changing from red and green); 
determining a delay of the vehicle proceeding through the intersection, for a period of time after the status of the traffic control is determined, based on the plurality of positions (see at least Figure 2, item 202 & [0014] note determining how long after an intersection light turns green a particular vehicle's brake lights turn off and/or compare the position of the other vehicles over time);

determining, based on the delay of the vehicle and the determining the driver of the vehicle is distracted, an alert condition associated with the vehicle (see at least Figure 2, items 212, 202 and 204 & [0019] note a distracted driver classification, which corresponds to an alert condition, is based on at least the results from steps 202 and 204); 
determining an alert mechanism (see at least Figure 2, item 214 & [0020] note determination of whether the notification or alert is via phone call, text message, email, or any form of audible/visual communication to an electronic device associated with a third party or to another human being); and 
providing an alert based on the alert condition using the alert mechanism (see at least [0020] note an alert via text message is sent that a distracted driver classification was made).
Regarding claim 4, Becker, as addressed above, discloses wherein determining the driver of the vehicle is distracted comprises capturing video of the driver from a second camera (see at least [0018] note the distracted driver can be detected by the camera from the vehicle itself, the camera from a third party vehicle and/or or a camera mounted at the intersection).
Regarding claim 5, Becker, as addressed above, discloses wherein the second camera is located within the vehicle (see at least [0018] note the distracted driver can be detected by the camera from the vehicle itself).
Regarding claim 6, Becker, as addressed above, discloses wherein the second camera is located in another vehicle other than the vehicle (see at least [0015] note the second camera can be located in another vehicle & [0018] note the distracted driver can be detected by the camera from a third party vehicle).

Regarding claim 8, Becker, as addressed above, discloses wherein the first camera is the second camera (see at least [0015] & [0018]).
Regarding claim 9, Becker, as addressed above, discloses wherein the determining the driver of the vehicle is distracted comprises determining the driver is viewing a device (see at least [0015] note determination that the driver is using their cell phone).
Regarding claim 10, Becker, as addressed above, discloses wherein the determining the driver the driver is viewing a device comprises: determining a head position of the driver (see at least [0015] note they system can distinguish whether or not the driver is looking side-to-side (e.g., from left to right and vice versa)); determining a location of a device within the second vehicle (see at least [0015] note that determinations, using a cellphone, shaving or putting on makeup require localization), wherein the determining the driver is viewing the device is based on the head position and the location of the device (see at least [0015] note that determinations using a cellphone & [0019] note using a cellphone).
Regarding claim 15, Becker discloses a system for detecting a delayed vehicle being driven by a distracted driver at an intersection (see at least Figures 1-3, items 310 and 314 & [0014] note detection of a delayed vehicle at a green light & [0022] note the on-board computer (310) includes a processor (314)), the system comprising: 
a camera to capture video frames of the intersection over a period of time (see at least Figures 1-3, items 104 and 306 & [0014] note analyzing image or video data of an intersection); and 

determine, for a vehicle, a plurality of positions for the vehicle from the video frames (see at least Figure 1, item 104 & [0013] note determining the positions of other vehicles (104) over time using any other sensor);
determine a traffic control status of a traffic control at the intersection related to a direction of travel of the vehicle, wherein the traffic control status directs a driver of the vehicle to proceed through the intersection (see at least [0014] note determination of a traffic light changing from red and green); 
determine a delay of the vehicle, for a period of time after the status of the traffic control is determined, based on the plurality of positions (see at least Figure 2, item 202 & [0014] note determining how long after an intersection light turns green a particular vehicle's brake lights turn off and/or compare the position of the other vehicles over time); 
determine the driver of the vehicle is distracted (see at least Figure 2, item 204 & [0015] note determination of the driver using their cell phone); 
determine, based on the delay of the vehicle and that the driver of the vehicle is distracted, an alert condition associated with the vehicle (see at least Figure 2, items 212, 202 and 204 & [0019] note a distracted driver classification, which corresponds to an alert condition, is based on at least the results from steps 202 and 204); 
determine an alert mechanism (see at least Figure 2, items 212, 202 and 204 & [0019] note a distracted driver classification, which corresponds to an alert condition, is based on at least the results from steps 202 and 204); and 
provide an alert based on the alert condition using the alert mechanism (see at least [0020] note an alert via text message is sent that a distracted driver classification was made).

Regarding claim 19, Becker discloses a non-transitory computer-readable storage medium storing computer-executable instructions for detecting a delayed vehicle being driven by a distracted driver at an intersection, that when executed by a processor cause the processor to perform operations (see at least Figures 1-3, items 310 and 314 & [0014] note detection of a delayed vehicle at a green light & [0022] note the on-board computer (310) includes a processor (314) and memory (316)) comprising: 
capturing, using a first camera, video frames of the intersection over a period of time (see at least Figures 1-3, items 104 and 306 & [0014] note analyzing image or video data of an intersection);
determining, for a vehicle, a plurality of positions for the vehicle from the video frames (see at least Figure 1, item 104 & [0013] note determining the positions of other vehicles (104) over time using any other sensor);
determining a traffic control status of a traffic control at the intersection related to a direction of travel of the vehicle, wherein the traffic control status directs a driver of the vehicle to proceed through the intersection (see at least Figure 1, item 104 & [0013] note determining the positions of other vehicles (104) over time using any other sensor); 
determining a delay of the vehicle proceeding through the intersection, for a period of time after the status of the traffic control is determined, based on the plurality of positions (see at 
determining the driver of the vehicle is distracted (see at least Figure 2, item 204 & [0015] note determination of the driver using their cell phone); 
determining, based on the delay of the vehicle and the determining the driver of the vehicle is distracted, an alert condition associated with the vehicle (see at least Figure 2, items 212, 202 and 204 & [0019] note a distracted driver classification, which corresponds to an alert condition, is based on at least the results from steps 202 and 204); 
determining an alert mechanism (see at least Figure 2, item 214 & [0020] note determination of whether the notification or alert is via phone call, text message, email, or any form of audible/visual communication to an electronic device associated with a third party or to another human being); and 
providing an alert based on the alert condition using the alert mechanism (see at least [0020] note an alert via text message is sent that a distracted driver classification was made).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. Pub 2018/0144636) in view of Salomonsson (U.S. Pub 2015/0332590).
Regarding claim 2, Becker, as addressed above, discloses wherein the determining the delay of the vehicle comprises determining the vehicle has not moved (see at least [0014]).
However, Becker does not specifically disclose has not moved for more than a predetermined period of time.
It is known to determine if a vehicle is delayed at a traffic signal in different ways.  For example, Salomonsson teaches a vehicular vision system that determines a delay of a vehicle proceeding through an intersection, for a period of time after a status of a traffic control is determined, wherein determining the delay comprises determining the vehicle has not moved for more than a predetermined period of time (see at least [0028] note an alert can be provided when a lack of movement for a threshold period of time after a leading vehicle moves or after the traffic light changes to green, or when a leading vehicle moves a threshold distance away from a non-moving vehicle).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Salomonsson into Becker.  This provides a known alternative delay standard that can be used in place of, or in addition to, Becker’s delay standard(s) to determine whether or not a driver is distracted with respect to a green light (e.g., recognizing how long it takes for a vehicle’s brake lights go off after a green light is similar to, or an obvious variant of, recognizing how long it takes for a vehicle to move after a green light).

Regarding claim 16, Becker in view of Salomonsson, as addressed above, teach wherein to determine the delay of the vehicle the at least one electronic processor is configured to determine the vehicle has not moved for more than a predetermined period of time (see at least [0028] of Salomonsson, note lack of movement for a threshold period of time after the traffic light changes to green).
Regarding claim 17, Becker in view of Salomonsson, as addressed above, teach wherein to determine the delay of the vehicle the at least one electronic processor is configured to determine a distance traveled for the vehicle during the period of time (see at least [0014] of Becker, note comparing the position of surrounding vehicles after the light turns green to determine whether or not a driver is delayed in moving forward at an intersection & [0028] of Salomonsson, note determining a vehicle moving a threshold distance away from a non-moving vehicle after the light turns green).
Regarding claim 20, Becker in view of Salomonsson, as addressed above, teach wherein the determining the delay of the vehicle comprises the operations of determining the vehicle has not moved for more than a predetermined period of time (see at least [0028] of Salomonsson, note lack of movement for a threshold period of time after the traffic light changes to green).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. Pub 2018/0144636) in view of Benhammou (U.S. Pub 2018/0158329).
Regarding claim 11, Becker further discloses wherein the alert mechanism comprises a light, and wherein providing the alert comprises controlling the flashing of the light (see at least [0020] note visual indicators can include controlling a hazard light’s intensity and frequency, and controlling lights on the outside or inside of the vehicle).
However, Becker does not specifically disclose a light associated with the traffic light.
It is known to provide an alert in different ways.  For example, Benhammou teaches an alert system wherein an alert mechanism comprises a light associated with the traffic light (see at least [0032] note the traffic signal alerts the driver to begin moving if distracted when a green light appears).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Benhammou into Becker.  This provides the ability for Becker’s traffic signals (see [0018] of Becker), which can detect a distracted driver, to alert the detected distracted driver (e.g., this may help ensure the alert is provided if Becker’s vehicle and third party vehicles do not detect the distracted driver).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. Pub 2018/0144636) in view of Johnson (U.S. Pub 2020/0055518).
Regarding claim 12, Becker does not specifically disclose wherein the providing the alert comprises: identifying a second vehicle approaching the vehicle; and sending the alert to a driver of the second vehicle. 
identifying a second vehicle approaching the vehicle; and sending the alert to a driver of the second vehicle (see at least [0040] note in case the driver is distracted, and an unsuspected vehicle is approaching the subject vehicle which may cause the two vehicles to collide, the safety and security system can prepare for the preventive action and send emergency messages to nearby vehicles).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Johnson into Becker.  This provides the ability to help prevent a rear-end collision.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 13, Becker discloses wherein the alert condition comprises a driver delay (see [0013-0014]).  However, Becker, Salomonsson, Benhammou and Johnson, either alone or in combination, fail to disclose and/or fairly suggest determining, from the video frames, a set of vehicles from the plurality of vehicles that experience a delay based on the driver delay; and determining an aggregate delay of the set of vehicles.
Claim 14 is allowable by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687